UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 IN RE APPLICATION PURSUANT TO                                   Misc. Action No.
 28 U.S.C. § 1782 FOR DISCOVERY
 IN AID OF FOREIGN PROCEEDINGS




 DECLARATION OF PERSEFONI MANOLATOU IN SUPPORT OF PIRAEUS BANK
  SA’S EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
          TO TAKE DISCOVERY IN AID OF A FOREIGN PROCEEDING


       1.      I am the Director of Commercial Workouts, Corporate & Shipping, for Intrum

Hellas, the loan servicing entity for Piraeus Bank SA (“Piraeus” or the “Bank”). I submit this

Declaration based on my own personal knowledge and in support of the application filed by

Piraeus for an order pursuant to 28 U.S.C. § 1782 granting leave to obtain discovery for use in a

foreign proceeding.


       2.      Piraeus seeks to serve subpoenas for the production of documents on NASDAQ

Stock Market LLC (“NASDAQ”) and OTC Markets Group (“OTC” and together with NASDAQ,

“Respondents”) for discovery to be used in an anticipated legal proceeding before the High Court

of Justice, Business and Property Courts of England and Wales, Commercial Court (the

“Anticipated Proceedings”) against Newlead Holdings, Ltd. (“Newlead”). Newlead was a

vertically integrated shipping enterprise created by Michel Zolotas.


       3.      The Anticipated Proceedings have not yet been filed in England but are under

serious consideration and Piraeus intends to initiate such proceedings in the short term. Reed Smith

serves as global recovery counsel for Piraeus and has assisted Piraeus with recovery matters similar
to the Anticipated Proceedings in a variety of jurisdictions, including New York, Athens, and

London.


       4.      Piraeus has also engaged Conyers, Dill, & Pearman (“CDP”), a leading law firm in

Bermuda, Newlead’s place of incorporation, to assist with the Anticipated Proceedings.


       5.      The Anticipated Proceedings will revolve around Newlead’s failure to meet its

obligations under a Guarantee and Indemnity agreement, dated December 10, 2010 (the

“Guarantee”). Under the Guarantee, Newlead was obligated to re-pay loan amounts (in addition

to interest and fees) that its affiliates borrowed from Piraeus pursuant to a Revolving Credit

Facility, dated December 10, 2010 (“Credit Facility”). A true and correct copy of the Revolving

Credit Facility is attached hereto as Exhibit 1. Marfin Popular Bank Public Co. Ltd. (“Marfin

Popular”) and Marfin Egnatia Bank Societe Anonyme (“Marfin Egnatia”) are the original

lenders on the Revolving Credit Facility. By sale and transfer agreement dated March 26, 2013 (as

well as Decision No. 66/3/26.3.2013 of the Banking and Credit Committee of the Bank of Greece

and Decree No. 97/26.3.2013 of the Central Bank of Cyprus (as published in the Official

Government Gazette of the Republic of Cyprus under no. 4640/26.3.2013)), Piraeus became the

special successor, and entered into all of the rights and obligations, of Cyprus Popular Bank Public

Co. Ltd., a banking institution incorporated in Cyprus (the “Cyprus Popular Merger”). Prior to

the Cyprus Popular Merger, Cypriot Public Company of Limited Liability (with the name “Cyprus

Popular Bank Public Co. Ltd.”) became the successor in interest to Marfin Popular and Marfin

Egnatia.


       6.      The borrowers borrowed more than $48,970,000 from Piraeus under the Revolving

Credit Facility but neither the borrowers nor Newlead have made the required payments to the



                                               -2-
Bank. The Guarantee also required Newlead to comply with certain financial undertakings and

other undertakings relevant to its listing on public financial markets. Newlead has not honored

those obligations either.


       7.      On or around October 23, 2019, Intrum AB (“Intrum”), a Swedish-based provider

of credit management services, and Piraues closed a transaction pursuant to which Intrum acquired

Piraeus’ platform for servicing non-performing loans and consolidated it into a newly established

company, named Intrum Hellas (the “Transaction”). As a result of the Transaction, Intrum owns

80 percent of the shares in Intrum Hellas and Piraues owns the remaining 20 percent. As part of

the Transaction, Intrum Hellas entered into agreements with Piraeus that provides for it to

undertake the servicing of Piraeus’ Non-Performing Exposures (“NPE”), including the Guarantee

and Credit Facility. Intrum Hellas therefore maintains operational control over the Newlead loan

file and is is responsible for coordinating and overseeing Piraeus’ recovery efforts in respect of the

Guarantee and Credit Facility.


       8.      Prior to the Transaction, I was an officer in Piraeus’ recovery banking unit, the

internal unit previously responsible for servicing Piraeus’ NPEs. Following the Transaction, I

transitioned to a similar role at Intrum Hellas, where I continue to service Piraeus’ NPEs, including

the Credit Facility and Guarantee.      Accordingly, I submit this declaration based upon my

familiarity and personal knowledge of the terms of the Guarantee and Piraeus’ ongoing recovery

efforts in respect of same.


       9.      In coordination with Intrum Hellas, Piraeus intends to exercise its rights under the

Guarantee by way of the Anticipated Proceedings. The current outstanding amount owed by

Newlead under the Guarantee is $49,738,845.10 plus accruals since December 31, 2019.



                                                -3-
       10.     A true and correct copy of the Guarantee is attached hereto as Exhibit 2.


       11.     A true and correct copy of a June 25, 2014 de-listing letter from NASDAQ Stock

Market LLC to Newlead is attached hereto as Exhibit 3.


       12.     True and correct copies of publically available articles confirming OTC Market

Group’s “caveat emptor” warning in respect of Newlead and its subsequent de-listing from the

OTCQX and the OTCQB marketplaces are attached hereto as Exhibit 4.


       13.     The Guarantee designates the courts of England as having “exclusive jurisdiction”

to settle any disputes arising out of the Guarantee. The sole defendant in the Anticipated

Proceedings will be Newlead and it is not envisaged that the Respondents or any of their affiliates

will be defendants in the Anticipated Proceedings.


       14.     Newlead was administratively struck off the Bermudan Companies Register on July

31, 2018. On February 8, 2019, Piraeus, through its counsel at CDP, applied to the Supreme Court

of Bermuda Commercial Court Civil Jurisdiction to have Newlead restored to the Bermudan

Companies Register for purposes of commencing suit against it. Piraeus’ application was granted

by the Bermudan Court on March 4, 2019 (the “Order”). True and correct copies of the

application and resulting Order are attached hereto as Exhibits 5 and 6, respectively.


       15.     My understanding is that as a result of the Order, Newlead is now deemed to have

a continuing existence for purposes of being held liable to third parties pursuant to Section 261(6)

of the Bermudan Companies Act 1981.


       16.     Further, Piraeus already has commenced an action similar to the Anticipated

Proceedings against Mr. Zolotas, Newlead’s founder. On February 27, 2019, Piraeus brought a


                                               -4-
